Citation Nr: 1632908	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  09-13 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder, diagnosed as a left ankle sprain.

2. Entitlement to service connection for a right knee disorder, variously diagnosed as a sprain, a strain, and patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from July 2005 to April 2006 and from June 2009 to May 2010.  He had United States Naval Reserve service from February 26, 2002, and was ordered to active duty in support of Operation Noble Eagle/Enduring Freedom under Executive Order 13233 and 10 U.S.C. § 12302.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A notice of disagreement was received in May 2008, a statement of the case was issued in March 2009, and a substantive appeal was received in March 2009.

In June 2011, April 2013, and July 2013, the Board remanded this case for additional development.

In April 2014, the Board denied entitlement to service connection for a bilateral ankle disability and a bilateral knee disability.  The Veteran appealed the April 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Joint Motion for Remand (joint motion), the Court vacated the April 2014 Board decision and remanded the case to the Board for adjudication consistent with the Court's order, specifically for the Board to ensure compliance with Jones v. Shinseki, 23 Vet. App. 382 (2010) and Daves v. Nicholson, 21 Vet. App. 46 (2007).

On remand, in an August 2015 rating decision, the Appeals Management Center granted entitlement to service connection for a right ankle disability and a left knee disability.  These issues have thus been granted in full and are no longer on appeal.



FINDINGS OF FACT

1.  The evidence is in relative equipoise with respect to whether the Veteran's left ankle disorder, diagnosed as a sprain, is related to service.

2.  The evidence is in relative equipoise with respect to whether the Veteran's right knee disorder, variously diagnosed as a sprain, a strain, and patellofemoral pain syndrome, is related to service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for establishing service connection for a left ankle disorder, diagnosed as a left ankle sprain, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for establishing service connection for a right knee disability, variously diagnosed as a sprain, a strain, and patellofemoral pain syndrome, are met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to the Veteran's claims of entitlement to service connection for a left ankle disorder and a right knee disorder, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  Service Connection 

The Veteran has claimed entitlement to service connection for left ankle and right knee disorders.  He essentially contends that these disabilities either were caused directly by service or were caused or aggravated by service-connected disabilities.  

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury that was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24) (West 2014); 38 C.F.R. § 3.6 (2015).  Service connection may thus be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  

That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143   (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 U.S.C.A. § 1154(b) , in the case of a veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service, even if there is no official record of such incurrence or aggravation; and, to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  Satisfactory lay or other evidence under 38 U.S.C.A. § 1154(b) has been defined as "credible evidence."  See, e.g., Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  However, these provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service, for which both competent evidence is generally required.  In other words, these provisions do not presumptively establish service connection for a combat Veteran; rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).

The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based only on a period of active duty for training or inactive duty training.  Paulson v. Brown, 7 Vet. App. at 470-71 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); see also Smith v. Shinseki, 24 Vet. App. 40, 48 note 7.  Therefore, the presumptions of sound condition at entrance (38 U.S.C.A. §§ 1111, 1132), of aggravation where evidence shows an increase in severity of a pre-existing disease (38 C.F.R. § 3.306), and service incurrence for certain chronic diseases that manifest themselves to a degree of 10 percent or more disabling within a year from the date of separation from service (38 C.F.R. §§ 3.307, 3.309) are not available with respect to periods of active duty for training or inactive duty training.

Service connection is not warranted for congenital or developmental defects.  38 C.F.R. § 3.303(c).  However, service connection may be warranted for such defects if there is superimposed pathology due to disease or injury in service.  VAOPGCPREC 82-90 (July 18, 1990).

Service connection may be granted for congenital or hereditary diseases if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  

A congenital, developmental, familial, or hereditary condition that cannot change (i.e., which is static and not capable of improvement or deterioration) is a "defect or abnormality."  A congenital, developmental, familial, or hereditary condition that is progressive in nature (i.e., which can worsen or improve over time) is a "disease process."  See, e.g., O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).

Even if it is determined during service that a Veteran suffers from a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

However, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110  and 1111.  See 38 C.F.R. § 3.303(c).  See also Quirin, 22 Vet. App. at 397.

A.  Left Ankle Disorder

The Veteran has claimed entitlement to service connection for a left ankle condition, diagnosed as a left ankle sprain, which he essentially contends originated during service.  Specifically, he reported that while stationed in Iraq in 2006, he injured his left ankle while coming out of a truck during a period of active duty service.  

The Board notes that the Veteran has already been found to be have combat exposure for his activities in Iraq, and he was granted service connection for posttraumatic stress disorder (PTSD) based in part on a finding that the relaxed evidentiary requirements of 38 U.S.C.A. § 1154(b) applied to his combat service in Iraq.  His description of having injured his left ankle while coming out of a truck during his service in Iraq is consistent with the circumstances, conditions, or hardships of his active combat service.  Therefore, even though the Veteran's service treatment records do not reflect that he suffered a left ankle injury in service, application of section 1154(b) leads the Board to conclude that the Veteran has presented satisfactory, credible lay evidence which is sufficient to support a finding that he suffered a left ankle injury while serving in Iraq.

The Board also finds that the record indicates the presence of a current left ankle condition.  Specifically, left ankle sprains are diagnosed in VA examination reports dated in August 2007, December 2012, and April 2015, with the April 2015 examination report specifying that the Veteran has a left lateral collateral ligament sprain.  

With respect to nexus, the April 2015 VA examiner opined that the Veteran's left ankle condition was less likely than not caused by, aggravated by, or the result of active military service.  His rationale for this opinion relies upon a finding that the Veteran's service treatment records contain no evidence of a left ankle injury while the Veteran was on active duty.  The Board notes, however, that the April 2015 VA examiner had not been directed to consider the Veteran's lay account of having sustained a left ankle injury while exposed to combat in Iraq.  This lay evidence, which, in accordance with 38 U.S.C.A. § 1154(b), may be accepted as "satisfactory, credible evidence" of what happened in service.

The Board acknowledges that the record contains no opinion that expressly contemplates the etiology of the current left ankle sprain and has considered whether it is appropriate to remand this claim for an addendum opinion.  The Board observes, however, that the right ankle etiology opinion in the April 2015 VA examination report found that the Veteran's current right ankle disability is the continuation of the right ankle sprain that was first noted in active military service.  Given the record evidence is sufficient to establish that the Veteran incurred a left ankle injury while in combat in Iraq pursuant to 38 U.S.C.A. § 1154(b), and that he has a current diagnosis of a left ankle sprain, the facts involving an in-service left ankle sprain appear to be analogous to facts involving the right ankle sprain.  The Board will therefore resolve all reasonable doubt in the Veteran's favor and find that the logic of the April 2015 examination report of a right ankle etiology opinion also applies to the left ankle condition.

In short, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran has a current left ankle disorder, diagnosed as a left ankle sprain, that is etiologically related to service.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for a left ankle condition, diagnosed as a left ankle sprain, is warranted.

B.  Right Knee Disorder

The Veteran has also claimed entitlement to service connection for a right knee disorder, variously diagnosed as a sprain, a strain, and patellofemoral pain syndrome.  

The Veteran does not contend, and the record does not reflect, that he suffered a right knee injury during his active duty for training or inactive duty training prior to his initial period of active duty service.  Rather, the Veteran contends that his right knee has been bothering him since 2006 during his Iraq deployment.  

Specifically, the Veteran reported at his April 2015 VA examination that his bilateral knee pain had its onset in 2006, when he fell while in the shower in Iraq.  Unlike with the left ankle condition, the Board observes that falling in a shower is not an activity that the Veteran has claimed occurred during combat, and the record does not otherwise reflect that this injury occurred during combat.  Therefore, the relaxed evidentiary requirements of 38 U.S.C.A. § 1154(b) do not apply to the right knee claim.  Nor does the record actually demonstrate that the Veteran suffered a right knee injury when he slipped in a shower in Iraq.  Rather, the Veteran's service treatment records include a November 2006 entry in which the Veteran having fallen in the shower in February 2006, but this record reflects that the Veteran did not report having suffered a right knee injury at that time.  

Furthermore, the Veteran's service treatment records do not reflect that the Veteran had suffered a right knee injury prior to his April 2006 separation from active duty service.  The physician who authored a December 2013 Veterans Health Administration (VHA) opinion noted that the March 2006 post-deployment health assessment indicated the Veteran developed "swollen, stiff, or painful joints," but he indicates that endorsement of these symptoms are very non-specific and are not linked to any specific injury.  In fact, the VHA expert stated that he is inclined to believe that the reported joint pains were minor, as the Veteran indicated on the same post-deployment health assessment form that he does not have "any medical problems that developed during deployment," and does not have "questions or concerns about his health."  The expert notes that there are unremarkable physical examination findings and no formal diagnosis of a musculoskeletal condition.  Therefore, the record before the Board indicates that there was no in-service right knee injury during the Veteran's first period of active duty service.

Turning to the Veteran's second period of inactive duty service, the April 2015 VA examination report diagnoses a right knee sprain that occurred in 2007.  A comparison of the Veteran's inactive service on the DD Forms 214 for the periods of active duty that ended in April 2006 and May 2010 indicates that he was on inactive duty training during the period between the April 2006 separation from active duty and the subsequent entrance onto active duty in June 2009.  The Board therefore finds that the Veteran was on inactive duty training at the time of his 2007 sprain.  A "sprain" is defined as "a joint injury in which some of the fibers of a supporting ligament are ruptured but the continuity of the ligament remains intact."  See Dorland's Illustrated Medical Dictionary, 1745 (30th Ed. 2003).  A "strain" is defined as "an overstretching or overexertion of some part of the musculature."  See Dorland's Illustrated Medical Dictionary, 1766 (30th Ed. 2003).  A sprain is thus considered to be an injury rather than a disease.  The Board notes that the duties that the Veteran performed during inactive duty training, such as squatting, walking, standing, and twisting, are of such type that may lead to a sprain.  Because injuries suffered in the line of duty during a period of inactive duty training are eligible for service connection, a knee sprain that the Veteran suffered during his second period of inactive duty training is potentially eligible for service connection.

A January 2007 record of the Veteran's vesting examination for VA medical care notes a diagnosis of right knee arthralgia, "usually as a consequence of ankle pain and altered gait."  The August 2007 VA examination report reflects that the Veteran reported no in-service injury to the right knee, but now experiences daily pain that is aggravated by standing or walking for long periods of time.  The examiner diagnosed right knee sprain, no residuals.

The Veteran again underwent VA examination of his knee in December 2012.  The examiner noted the Veteran's report of injuring his right knee in service and, shortly after the injury, the Veteran noticed left knee pain.  He reported being treated and diagnosed with a contusion.  The Veteran also reported having "on and off" knee pain.  The examiner opined that the right knee condition is less likely than not related to military service.  The examiner explained that he did not find any medical documentation of complaints or treatment for a knee condition in service and that the post-deployment health assessment was negative for any knee complaints.

The April 2015 VA examination report contains diagnoses of right knee strain.  With respect to the right knee claim, the examiner listed the right knee strain, diagnosed in 2007.  He opined that it is less likely as not that the current right knee condition was caused by, aggravated by, or the result of active military service.  As a rationale, he noted that he could find no evidence of treatment for right knee conditions while in active military service.  

To summarize, the Veteran has a current diagnosis of right knee strain, incurred in 2007.  Even though the VA examiners offered etiology opinions that weigh against the claim, their rationales, noted above, are based on an incomplete factual predicate.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (physician's opinion based upon an inaccurate factual premise has no probative value).  Even though there was no evidence of treatment for a right knee condition during active military service, service connection is available for current residuals of a right knee injury that occurred during a period of inactive duty training.  In the case at hand, the evidence reflects that the Veteran suffered a right knee injury during inactive duty training in 2007, and he has a current diagnosis of a right knee strain.  Furthermore, the Veteran has provided competent lay testimony of his observation that his right knee bothers him when he walks with an altered gait due to his service-connected ankle disabilities.  In light of the above, the Board finds that service connection for a right knee strain has been established.

The record also reflects that the Veteran has been diagnosed with patellofemoral pain syndrome, as reflected in the December 2012 and April 2015 VA examination reports.  The December 2012 VA examination report opines that this disability is less likely than not related to military service, as there was no documentation of complaints or treatment for any right knee condition in service.  He also noted that post-deployment health questionnaire is negative for any knee complaints.  The examiner could not establish chronicity.  As noted above, however, the Board has found that the record does, in fact, reflect that the Veteran suffered a right knee injury during inactive duty training.  

Patellofemoral pain syndrome was also diagnosed in the April 2015 VA examination report.  The April 2015 VA examiner opined that it is less likely as not that the current right knee condition was caused by, aggravated by, or the result of active military service.  As a rationale, he noted that he could find no evidence of treatment for right knee conditions while in active military service.  The first indication of knee pain/patellofemoral syndrome of the right knee was at his January 2007 vesting examination at the VA.  As noted above, however, the Board has determined that the Veteran did, in fact, suffer a right knee injury during a period of military service.  This fact is not reflected in the April 2015 VA examiner's opinion.  

The April 2015 VA examiner opined that the current right knee patellofemoral syndrome is the result of tracking disorder, a congenital anomaly that has continued to progress since discharge from service.  He found it is less likely as not that the current right knee condition was caused by, aggravated by, or the result of the Veteran's service-connected left knee condition or his service-connected right ankle condition.  As a rationale, he noted that he knows of no medical authority or peer-reviewed medical literature that supports the contention that left knee degenerative joint disease or right ankle sprain can be causative to or aggravate the development of right knee patellofemoral syndrome.  

Because the Veteran's tracking disorder is noted by the April 2015 VA examiner to have continued to progress since discharge, it is considered a congenital disease rather than a congenital defect.  See O'Bryan, supra.  As such, service connection may be granted for congenital or hereditary diseases if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  However, "[t]he application of the presumption of soundness applies only when a disease or injury not noted upon entry to active duty service manifests in service, and a question arises as to whether it preexisted service."  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  As indicated above, the presumption of soundness does not attach to either period of active duty for training or inactive duty training.  

In the case at hand, the April 2015 VA examination report is the evidence that establishes the Veteran's tracking disorder.  Because the Veteran did not manifest any right knee condition during either period of active duty service, the absence of manifestation of a right knee disability during the Veteran's initial period of inactive duty training or either period of active duty service demonstrates that his congenital tracking disorder was not aggravated during those periods of military service.

Notably, however, the April 2015 VA examiner found that the patellofemoral pain syndrome is the result of this congenital tracking disorder.  As noted above, the record does reflect that the Veteran suffered a right knee sprain during his second period of inactive duty training.  The right knee sprain is thus considered to be an injury that was superimposed on a congenital disease or anomaly.  The patella-femoral pain syndrome represents a change in the underlying pathology of the congenital tracking disorder, which first manifested during the Veteran's second period of inactive duty training; or, it may represent the resultant disability from a congenital anomaly subject to superimposed injury that also occurred during the Veteran's second period of inactive duty for training.

On balance, there is evidence indicating that the Veteran has a superimposed injury (sprain) on a congenital disease process (tracking disorder) that has now resulted in a change in the underlying pathology to a patellofemoral pain syndrome, which would be sufficient to indicate a finding of aggravation.  On the other hand, this progression would also be sufficient to indicate that the congenital disease process may have normally progressed into patellofemoral pain syndrome.

In the same way, there is also evidence showing that the Veteran sustained a sprain during inactive duty training that has resulted in pain on the right knee joint and a subsequent diagnosis of the same congenital anomaly that has been determined by a medical professional to have resulted in patellofemoral pain syndrome.

The Board can find no reason to favor one of the above sets of analysis from the other.  The Board will therefore resolve reasonable doubt in favor of the Veteran and grant service connection for a right knee disorder, variously diagnosed as a sprain, a strain, and patellofemoral pain syndrome.


ORDER

Entitlement to service connection for a left ankle disorder, diagnosed as a left ankle sprain, is granted.

Entitlement to service connection for a right knee disorder, variously diagnosed as a sprain, a strain, and patellofemoral pain syndrome, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


